

	

		II

		Calendar No. 301

		109th CONGRESS

		1st Session

		S. 2006

		IN THE SENATE OF THE UNITED STATES

		

			November 14, 2005

			Mr. Inhofe (for himself

			 and Mr. Jeffords) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		

			November 17, 2005

			Reported by Mr. Inhofe,

			 with amendments

			Omit the part struck through and insert the part

			 printed in italic

		

		A BILL

		To provide for recovery efforts relating to Hurricanes

		  Katrina and Rita for Corps of Engineers projects.

	

	

		1.Short-term

			 assessment

			(a)In

			 GeneralThe Secretary of the Army, acting through the Chief of

			 Engineers (referred to in this Act as the Secretary), shall

			 conduct, at full Federal expense, a comprehensive assessment of Corps

			 infrastructureof Engineers projects and

			 studies in the State of Louisiana affected by

			 either

			 Hurricanes Katrina

			 andor Rita, or both of those hurricanes,

			 to determine whether opportunities exist for project

			 modifications or project integration that may—

				(1)reduce future

			 hurricane impacts; or

				(2)further other

			 project purposes.; or

				(3)provide efficiencies in

			 the implementation of hurricane protection, flood control, navigation, or

			 ecosystem restoration projects by the Corps of Engineers.

				(b)ContentThe

			 assessment under subsection (a) shall

			 not be constrained by any

			 cost-benefit analysis and shall include, at a minimum—

				(1)a description of

			 means of providing an increased level of hurricane protection using a

			 combination of structural and nonstructural features;

				(2)a review of the

			 use of a combination of structural means (such as levees and floodgates) and

			 nonstructural means (such as wetlands and beaches) in providing hurricane

			 protection;

				(3)a prioritization

			 of actions that should be taken to improve the level of hurricane protection

			 provided; and

				(4)such other

			 information as the Secretary determines to be appropriate.

				(c)ReportNot

			 later than January 15, 2006, the Secretary shall submit to the Committee on

			 Environment and Public Works of the Senate and the Committee on Transportation

			 and Infrastructure of the House of Representatives a report describing the

			 results of the assessment.

			(d)FundingOf

			 the amounts made available by the Energy and Water Development Appropriations

			 Act, 2006, for investigations by the Corps of Engineers, the Secretary may use

			 not more than $1,000,000 to carry out this section.

			2.Comprehensive

			 studyanalysis, design, and

			 development

			(a)In

			 GeneralUsing the results of the assessment reported under

			 section 1(c), the Secretary shall,

			 at full Federal expense

			 and in consultation with the State of Louisiana, conduct a

			 comprehensive, integrated water resources analysis

			 to design and

			 develop, design,

			 and development of a full range of flood control, navigation,

			 ecosystem restoration, and hurricane protection measures for southern

			 Louisiana.

			(b)Initial

			 ReportNot later than 120 days after the date of submission of

			 the report under section 1(c), the Secretary shall submit to the Committee on

			 Environment and Public Works of the Senate and the Committee on Transportation

			 and Infrastructure of the House of Representatives an initial report detailing

			 an integrated approach to category 5

			 hurricane

			 protection, flood control, navigation, and ecosystem restoration

			 for the Gulf Coast region of the State of Louisiana that includes—

				(1)a description of

			 an overall approach for future Corps of Engineers spending in

			 that region;

				(2)an identification

			 of specific changes to ongoing projects

			 and studies, as

			 well as proposals for future projects, in that region; and

				(3)a consideration

			 of potential future projects, including projects involving—

					(A)the

			 replacementrestoration, protection, or

			 enhancement of barrier islands;

					(B)coastal

			 restoration;

					(C)the closing of

			 the Mississippi River Gulf Outlet;

					(D)the filling in of

			 canals; and

					(E)the relocation

			 ofand protection of pumping

			 stations to areas that

			 are less threatened by rising waterand drainage

			 infrastructure.

					(c)Final

			 ReportNot later than

			 2 years after the date

			 of submission of the report under section 1(c)November 15, 2007, the Secretary

			 shall submit to the Committee on Environment and Public Works of the Senate and

			 the Committee on Transportation and Infrastructure of the House of

			 Representatives a final technical report for an integrated approach to category

			 5 hurricane

			 protection, flood control, navigation, and ecosystem restoration

			 for the Gulf Coast region of the State of Louisiana.

			(d)FundingOf

			 the amounts made available by the Energy and Water Development Appropriations

			 Act, 2006, for investigations by the Corps of Engineers, the Secretary shall

			 use not more than $8,000,000 to carry out this section.

			

	

		November 17, 2005

		Reported with amendments

	

